Title: Certificate of Proxy, 10 January 1798
From: Washington, George
To: 



[10 January 1798]

Know all men by these presents that I Eleanor Parke Custis of Fairfax County, State of Virginia, do hereby constitute and appoint George Washington of County and State aforesaid, to be my substitute & Proxy; for me, & in my name and behalf, to vote at the next annual Election for nine Directors of the Bank of Alexandria,

as fully as I might, or could do, were I personally present. Given under my hand and Seal this 10th day of January 1798.

Sealed & delivered in presence of

